On behalf of 
the Vietnamese delegation, I wish to congratulate you, 
Sir, on your unanimous election as President of the 
General Assembly at its sixty-sixth session. I am 
confident that your diplomatic skills and experience 
will help to ensure the great success of the current 
session. I would like to take this opportunity to express 
my deep appreciation to Mr. Joseph Deiss for his 
significant contributions to the fruitful outcome of the 
sixty-fifth session. 
  
 
11-51670 26 
 
 The Vietnamese delegation also wishes to 
congratulate His Excellency Mr. Ban Ki-moon on his 
reappointment as Secretary-General. We believe that, 
with the cooperation of Member countries, the 
Secretary-General will make ever greater contributions 
to the operations of the United Nations and, thus, to 
global peace and development. We most warmly 
welcome the Republic of South Sudan as the 
193rd Member of the Organization. 
 Today, peace, cooperation and development 
remain the over-arching themes of our time. Yet 
tensions and conflicts persist in most continents and 
regions, owing to unresolved differences within nations 
and the threat and use of force. Climate change, natural 
disasters, pandemics, transnational crime, the 
proliferation of weapons of mass destruction and 
international terrorism are still the challenges that 
demand effective responses. The world economy’s 
unstable recovery, coupled with economic downturns 
in many developed nations, has exposed developing 
countries to the risks of even more unequal terms of 
trade, rising protectionism, dwindling financial 
resources and the erosion of gains relating to the 
Millennium Development Goals (MDGs). Multilateral 
negotiations on issues of common interest, such as 
disarmament and climate change, have not yielded 
results that meet our expectations. 
 The current situation compels nations to promote 
dialogue and cooperation so as to surmount common 
challenges, man-made and natural alike. Peace, 
security and stability remain the intense desire of all 
nations and are prerequisites for development. The key 
to success lies in each nation’s own efforts, as well as 
in enhanced international cooperation and 
multilateralism based on respect for the fundamental 
principles of international law and the Charter of the 
United Nations, while taking into account the 
legitimate interests of all countries, especially 
developing ones. In that regard, Viet Nam commends 
you, Mr. President, on the theme that you have 
proposed for the general debate, namely, the peaceful 
settlement of disputes. 
 As rightly pointed out by the Secretary-General, 
never has the United Nations been so relevant and so 
urgently needed by so many people around the world. 
It must deliver concrete results that make a real 
difference in the daily lives of the world’s people. With 
its universal membership, the Organization 
undoubtedly enjoys a unique legitimacy and should 
thus be at the forefront of global governance and 
multilateral cooperation. 
 Over the past several years, the United Nations 
has played a crucial role in ending conflicts and 
promoting peace processes in various regions. We 
deeply value the initiatives that place the needs of the 
poorest and most vulnerable at the centre of the 
international agenda, as well as initiatives to mobilize 
resources and capacities to fulfil internationally agreed 
action plans, including the MDGs; facilitate 
multilateral negotiations on climate change, as well as 
on disarmament and the non-proliferation of weapons 
of mass destruction; provide solutions to such pressing 
issues as desertification, non-communicable diseases, 
nuclear safety and security; and respond to the global 
financial and economic crisis. We cannot help 
mentioning the efforts of the United Nations funds, 
programmes and specialized agencies to establish 
norms and set agendas in accordance with their 
mandates, so as to assist developing countries in their 
development endeavours. 
 At the same time, the international community 
looks to the Organization as a source of inspiration and 
strength, as a universal organization that can act 
decisively to counter any tendency that may undermine 
its credibility or contradict its fundamental values and 
founding purposes and principles. The Organization is 
therefore expected to uphold the values of peace and 
security, international law and multilateralism. It is 
also expected to become more responsive and effective 
on the ground, with the ultimate objective of better 
serving the needs and interests of Member States, in 
particular the developing countries. 
 As world peace and security are always our top 
priority, the United Nations should continue its 
concerted and coherent efforts to promote the peaceful 
settlement of civil wars and local conflicts in various 
regions of the world, especially those in North Africa 
and the Middle East, while preventing others from 
erupting.  
 We must cultivate a culture of peace and dialogue 
and promote the peaceful settlement of disputes. In that 
regard, Viet Nam supports efforts to end violence and 
strengthen national reconstruction and reconciliation in 
Afghanistan and Iraq. As regards Palestine’s 
application for full membership in the United Nations 
Organization, Viet Nam wishes to underline the fact 
that we recognized the State of Palestine in 1988. We 
 
 
27 11-51670 
 
have always supported the just struggle of the 
Palestinian people for their inalienable rights, 
including the right to establish an independent and 
sovereign State that coexists peacefully with Israel 
with the pre-June 1967 borders. In that spirit, we affirm 
our strong support for Palestine’s efforts to soon 
become a full United Nations Member. 
 We support United Nations efforts to translate the 
outcomes of the 2010 Review Conference of the 
Parties to the Treaty on the Non-Proliferation of 
Nuclear Weapons and the recently concluded High-
level Meeting on nuclear safety and security into 
concrete results. We also support the Organization’s 
efforts to revitalize the work of the Conference on 
Disarmament and move multilateral disarmament 
negotiations forwards. 
 In parallel with security concerns, the 
international community, with the United Nations at 
the centre, should work for more equal international 
relations, a fairer international economic and financial 
architecture and more just institutions. Developing 
countries must have a greater role and say in 
international governance. They should be enabled to 
take part in the globalization process in a more 
proactive and effective manner. Developed countries, 
for their part, should deliver on their obligations and 
commitments, including the maintenance of 
macroeconomic stability, contribution to the successful 
conclusion of the Doha Round, the elimination of 
unfair trade measures and an increase in development 
assistance.  
 Given the continued need to draw on the thinking 
and action towards a more stable and healthy global 
economic environment, we wish to recommend that the 
United Nations convene a meeting in the General 
Assembly or the Economic and Social Council to 
follow up the Outcome of the Conference on the World 
Financial and Economic Crisis and Its Impact on 
Development (resolution 63/303), which was held in 
June 2009. 
 In the meantime, the United Nations should 
undertake measures to prevent the unilateral use of 
economic means against developing countries. Viet 
Nam strongly calls for an end to the economic embargo 
against the Republic of Cuba. 
 Moreover, to promote inclusive and sustainable 
development, political commitment and efforts, with 
the central coordinating role played by the United 
Nations, must be doubled for the attainment of 
equitable and sustainable development for all. Four 
years from the agreed target date of 2015, it is essential 
that the global partnership for development be 
expanded, both in breadth and depth, so as to provide 
countries in need with relevant policy experience, 
resources and best practices to achieve the MDGs and 
maintain the process thereof.  
 Equally important is to begin developing a vision 
for a global development platform for the post-2015 
period. We must also work much harder together to 
ensure the fruitful outcomes of the forthcoming 
seventeenth session of the Conference of Parties to the 
United Nations Framework Convention on Climate 
Change in South Africa and the United Nations 
Conference on Sustainable Development in Brazil. 
 Viet Nam is committed to working with other 
Member States to revitalize the General Assembly as 
the principal deliberative, policymaking and 
representative organ, to enhance the overarching role 
of the Economic and Social Council in the 
development sphere, and to enlarge Security Council 
membership and improve its working methods. We also 
look forward to more coherent, consistent and effective 
development activities of the United Nations system so 
as to align them effectively with the national priorities 
of recipient countries. In an effort to contribute to 
United Nations reforms, Viet Nam has been active in 
implementing the Delivering as One initiative and, 
together with the United Nations and other partners, 
has made tangible progress. 
 Viet Nam welcomes the adoption of resolution 
65/281 on the review of the Human Rights Council. We 
wish to stress that the operation of the Human Rights 
Council and other United Nations human rights 
mechanisms should continue to be improved in order to 
become more effective, consistent and efficient, while 
focusing more on dialogue and experience-sharing. To 
further contribute to that end, we have presented Viet 
Nam’s candidature for membership of the Human 
Rights Council for the term 2013-2016. 
 The year 2011 is important for Viet Nam since we 
have successfully organized the eleventh party 
congress and the elections of State bodies. We have 
also adopted a socio-economic development strategy 
for the next decade. During the past 25 years of 
comprehensive renewal, Viet Nam has made significant 
achievements in many aspects and the country has 
  
 
11-51670 28 
 
integrated extensively into international life. We have 
managed to establish and strengthen stable and long-
term frameworks of relations with major countries and 
global and regional economic and political centres.  
 Building on those achievements, in the coming 
period, Viet Nam is determined to comprehensively 
step up the renewal process, with higher quality and 
effectiveness, as well as national industrialization and 
modernization, in combination with the development of 
a knowledge-based economy. 
 In an effort to broaden and deepen our relations 
with other countries, Viet Nam will continue an 
independent foreign policy for peace, cooperation and 
development. Viet Nam is a reliable friend and partner, 
as well as a responsible member of the international 
community, working for the prosperity of every nation, 
national independence, global peace, democracy and 
social progress.  
 We shall enhance international integration and 
proactively participate in and contribute to regional 
and international multilateral forums, such as the 
United Nations, the Asia-Europe Meeting, the Asia-
Pacific Economic Cooperation, the Non-Aligned 
Movement and the Group of 77 and China, on solving 
global issues of nuclear security, nuclear disarmament, 
crime prevention, climate change, sustainable 
development and cooperation on the Mekong River.  
 Furthermore, we are always willing to share with 
other countries our experiences in South-South and 
tripartite cooperation, financing for development, 
enhancing aid effectiveness and mainstreaming the 
MDGs into national socio-economic strategies. 
 We shall work closely with the other members of 
the Association of Southeast Asian Nations (ASEAN) 
and other stakeholders for peace, stability, cooperation 
and development in South-East Asia, East Asia and 
beyond through ASEAN-led mechanisms and 
instruments, such as the Treaty of Amity and 
Cooperation in Southeast Asia, the South-East Asia 
Nuclear-Weapon-Free-Zone, the ASEAN Regional 
Forum and the East Asia Summit. 
 In that regard, Viet Nam welcomes and supports 
contributions to peace and security in the Eastern Sea. 
Like other ASEAN members, Viet Nam is strongly 
committed to dialogue and confidence-building 
mechanisms and stands ready to support and 
participate in any effort to find peaceful settlements to 
disputes, in accordance with international law, 
including the 1982 United Nations Convention on the 
Law of the Sea, and that are acceptable to all parties 
concerned. Pending such a solution, we will, along 
with the parties concerned, strictly observe the 
Declaration on the Conduct of Parties in the Eastern 
Sea. We welcome the stated commitments to working 
together towards the conclusion of a code of conduct in 
the foreseeable future. 
 This year’s session of the General Assembly is 
taking place at a crucial juncture as the world is faced 
with daunting challenges. It is my firm belief that only 
by undertaking joint efforts and enhancing multilateral 
cooperation could we meet the expectations and 
aspirations of our peoples and manage to set out the 
right direction for the long-term development of the 
United Nations. Viet Nam remains strongly committed 
to that endeavour.